Upon a motion, hy respondent, for a rehearing, the following opinion was filed at the January term, 1874:
Dixon O. J.
The learned counsel for the respondent, Chap-pell, in support of their motion for a rehearing, do not question the jurisdiction of the court of probate under proper circumstances to enforce a trust of the kind involved in this proceeding. The power of probate, in a proper case, to make the necessary decree and to compel submission to the directions of the testator, verbally given and assented to as shown by the record, and a compliance with his wishes as therein expressed, in the same manner as a court of equity could do, is conceded; but it is said that this is not the proper case for the exercise of such power. It is urged that the proceeding was not instituted with such design, and that, if it had been, it was premature, and no relief of the kind should have been granted.
The first objection is perhaps sufficiently answered in the opinion already filed. It is immaterial that the petitioners erroneously supposed themselves entitled to some different relief, which they asked, and that they failed to ask that which the law and the facts showed was their right. The respondent appeared before the probate court and contested the application. His appearance and opposition was equivalent to an answer in other cases. Beyond the petition there are no plea d.ings in the probate court. No formal answer on the part of the respondent was or could be required. In any action at law or suit in equity, except where there is no answer, the plaintiff is entitled to any relief consistent with the case made by the complaint and embraced within the issue, although not *420the relief specifically demanded. Leonard v. Rogan, 20 Wis., 540; Stroebe v. Fehl, 22 id., 337; Hopkins v. Gilman, id., 476. This statutory rule, expressly governing in all ordinary actions, we extend to proceedings of this nature also, holding the appearance of the party adversely interested tantamount to an answer in other cases. Appearing and opposing the application, it must be presumed that such party denied the right of the petitioners to any kind of relief and upon any ground consistent with the facts stated in the petition and the proofs made at the hearing. If this view be correct, as we think it is, then it cannot with certainty be said that this court is adjudicating questions which were not raised or considered in the courts below, or that it is determining issues which were not there made, or upon which the respondent was not heard. The presumption must be that the court is not; but if it is, then it was the mistake or omission of the respondent not to have produced his evidence, if he had .any, to meet and rebut the case made by the petitioners in any aspect of it which gave them a right to relief against him. In consideration of the rule that the court was not limited to granting or refusing the particular relief prayed, but might grant any other consistent with the case made by the petition and established by the proofs, it was the privilege of the respondent, and his duty if he would have the benefit of it, to have introduced his evidence; and he cannot cow be permitted to say that he has had no opportunity to be heard or to make his defense.. He has had the fullest opportunity for both purposes; and if the same has been unimproved or lost, it is not the fault of the law nor of this court in applying it. If, therefore, a party rests his defense upon a single ground, omitting others which he may have, he must see to it that such ground is decisive of the whole controversy •' in his favor; for if it is not, then, although he may prevail on that ground, still judgment may go against him on the others, which-he has suffered to pass undefended.
In support of the objection that the proceeding is premature, *421the argument is, that the proofs establish a mere constructive trust in favor of the petitioners as cestui que trusts, and. against the respondent as trustee, in respect of which trust no right .of action could accrue to the petitioners against the respondent until the respondent had denied the trust It is furthermore argued that there can be no denial of the trust, so as to let the petitioners in to assert their rights in this proceeding or by a suit in equity, until the estate has been settled and the property has come to the hands of the respondent as residuary legatee under the written will. After these things have been done, but not till then, can the petitioners call upon the respondent to recognize the trust. When that time arrives, they can go to him and demand payment of the additional sums verbally given or bequeathed, and which he promised the testator to pay, and then, if he refuses payment, that will be a denial of the trust, for which a right of action will accrue; and the petitioners may sue to enforce the trust. Until that time has come, and these things have occurred, the petitioners have no cause of complaint. Such' is the course which counsel for the respondent have marked out for the petitioners to pursue ; and such, in brief, is their argument in support of this objection. There can be no doubt that such course might have been pursued'by the petitioners if they had so chosen; but that it was their only course, and such their only remedy, we differ entirely with the learned counsel in opinion. We are of opinion that it was optional with the petitioners to call upon the respondent at once to recognize the trust, and that, not de nying it, he should assent to a decree of the probate court affirming its existence and validity as part of the last will and testament of the decedent. If, on the other hand, he should refuse to recognize it and withhold his assent, proceedings might be instituted as was done here, at the instance of the cestui que trusts, and a decree obtained declaring the validity of the trust and giving effect to it, according to the intention of the testator, as part of the testamentary disposition made by him of his *422property. The case of legacies given bjr parol under the peculiar circumstances disclosed by this record, seems to afford peculiar and strong grounds for the prompt and early establishment of the rights of the legatees. The estate may be a long time in process of settlement and distribution; the witnesses may- die, or their memories fail them ; and the residuary legatee may become insolvent, remove to parts unknown, or otherwise so embarrass and thwart the legatees by parol in pursuit of their legal rights, as to render the personal remedy against him worthless. It seems to this court, therefore, to be a most proper case for a proceeding in the probate court in the nature of a bill quia timet, to settle and determine in advance the rights of the legatees by parol, or cestui que trusts, as counsel see fit to name them. It appears to us to be a measure of precautionary justice eminently appropriate and necessary; and upon looking into the books it will be found that cases of legacies and personal annuities are those in which bills quia timet have been most frequently entertained in equity for the establishment and protection of the rights of legatees and annuitants, and to prevent anticipated wrongs or mischiefs, and not because an injury has already occurred which requires any compensation or other relief. 2 Story’s Eq. Jur., §§ 843, 846; 1 id., §§ 603, 604.
If, therefore, the petitioners had asked the relief to which this court has held them to be entitled, no question could have arisen as to the propriety of such holding. But we have seen that it is immaterial that this particular relief was not asked, provided the case made by the petition and established bv the proofs showed that the petitioners were entitled to it; and the respondent, by denying the right of the petitioners to any relief under the petition, has denied the trust. It may be said that the petitioners should have applied to the respondent to acknowledge their rights before filing the petition, and that such fact, with his refusal, should have been stated in the petition. It is obvious from the course since pursued by the re*423spondent, that such application made to him would have been useless; and in any view we think it was unnecessary for the petitioners to make it. It was their right to commence proceedings without, and then, if he admitted their claims, the proper decree could have been entered without costs or expenses to any one.
By the Court. —Motion for a rehearing denied.